Exhibit 10.13








February 13, 2019


Scott Goldenberg
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701


Re:    Amendment to Employment Agreement


Dear Mr. Goldenberg:


Reference is made to the employment agreement between you and The TJX Companies,
Inc. (“TJX” or “Company”) dated February 2, 2018, as amended (the “Employment
Agreement”). By executing the accompanying copy of this letter agreement in the
space indicated below and delivering the fully executed copy to the Company, you
agree that your Employment Agreement shall be amended by this letter agreement
as follows, effective as of the date first above written:
1.
The definition of “Cause” at Exhibit A, subsection (c) of the Employment
Agreement is hereby amended to read in its entirety as follows:

“(c)    “Cause” means
(I)
material and willful dishonesty (such as, but not limited to, fraud,
embezzlement, misappropriation, theft, or bribery) by Executive in the
performance of his duties;

(II)
conviction of a felony (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company offices held by Executive, so long as any act or omission of
Executive with respect to such matter was not taken or omitted in contravention
of any applicable written policy or directive of the Board);

(III)
willful neglect of Executive’s material duties (other than as a result of
Disability), which neglect is not cured by Executive after having been given at
least thirty (30) days’ written notice by the Company that apprises Executive of
the nature of the neglect to be cured, or which neglect, if previously cured,
recurs;

(IV)
material conflict of interest in violation of a written policy or policies of
the Company which continues for sixty (60) days after the Company gives written
notice to Executive that apprises Executive of the nature of the conflict and
requests the cessation of such conflict;






--------------------------------------------------------------------------------





(V)
willful misconduct that is a violation of a written policy or policies of the
Company (such as, but not limited to, a written policy or policies regarding
substance abuse, harassment, or workplace violence) and which is materially
harmful to the reputation or business of the Company; or

(VI)
a breach of Section 8 of this Agreement or of the Executive’s obligations under
Section 8 of the Severance Plan.

For purposes of the definition of Cause, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company.
The Company must act reasonably and in good faith with respect to any
termination for Cause. Any determination by the Company of the occurrence of
Cause must be based on an appropriate investigation. A termination of employment
for Cause shall not take effect unless Executive is given written notice by the
Company of such termination and the notice specifically identifies the basis for
such termination.
Notwithstanding any other provision of this Agreement, if grounds for a
termination for Cause existed in connection with any termination of employment
for any reason occurring outside of a Standstill Period, the Company, subject to
the foregoing provisions of this subsection (c), may elect to treat such
termination as a termination for Cause in which case Executive will not be
entitled to receive or retain any benefits under the Severance Plan, other than,
for the avoidance of doubt, any Specified Accrued Benefits to which Executive
would remain entitled in accordance with and subject to Section 6(b) of this
Agreement.
In respect of any termination during a Standstill Period, Executive shall not be
deemed to have been terminated for Cause until the later to occur of (i) the
30th day after notice of termination is given and (ii) the delivery to Executive
of a copy of a resolution duly adopted by the affirmative vote of not less than
a majority of the Board at a meeting called and held for that purpose (after
reasonable notice to Executive), and at which Executive together with his
counsel was given an opportunity to be heard, finding that Executive was guilty
of conduct described in the definition of “Cause” above, and specifying the
particulars thereof in detail; provided, however, that the Company may suspend
Executive and withhold payment of his Base Salary from the date that notice of
termination is given until the earliest to occur of (A) termination of Executive
for Cause effected in accordance with the foregoing procedures (in which case
Executive shall not be entitled to his Base Salary for such period), (B) a
determination by a majority of the Board that Executive was not guilty of the
conduct described in the definition of “Cause” effected in accordance with the
foregoing procedures (in which case Executive shall be reinstated and paid any
of his previously unpaid Base Salary for such period), or (C) ninety (90) days
after notice of termination is given (in which case Executive shall then be
reinstated and paid any of his previously unpaid Base Salary for such period).
If Base Salary is withheld and then paid pursuant to clause (B) or (C) of the
preceding sentence, the amount thereof shall be accompanied by simple interest,
calculated on a daily basis, at a rate per annum equal to the prime or base
lending rate, as in effect at the time, of the


-2-

--------------------------------------------------------------------------------





Company’s principal commercial bank. The Company shall exercise its discretion
under this paragraph consistent with the requirements of Section 409A or the
requirements for exemption from Section 409A.”
2.
Section 6(b) of the Employment Agreement is hereby amended to read in its
entirety as follows:

“(b) Termination for Cause. If the Company should terminate Executive’s
employment for Cause all compensation and benefits otherwise payable pursuant to
this Agreement and the Severance Plan shall cease, other than (x) such vested
amounts as are credited to Executive’s account (but not received) under the ESP;
(y) any vested benefits to which Executive is entitled under the Company’s
tax-qualified plans; and (z) Stock Incentive Plan benefits, if any, to which
Executive may be entitled under Sections 3(b) (Existing Awards) and 3(c) (New
Stock Awards); in each case, in accordance with and subject to the terms of the
applicable plan, program or arrangement and the post-termination obligations
under Section 8 of the Severance Plan. In addition and notwithstanding anything
to the contrary in this Agreement, the Severance Plan or the terms of the
applicable plan, program or arrangement, if the Company should terminate
Executive’s employment for Cause, but not on a basis that includes a breach
described in clause (VI) of the definition of Cause as set forth in Appendix A
of this Agreement, Executive will retain the right to receive his vested SERP
benefit; his vested Employer Credit Account (as such term is defined in the
ESP); and any then-vested stock options under the Stock Incentive Plan, in each
case determined in accordance with the applicable plan, program or arrangement
but disregarding any provision under such plan, program or arrangement that
would provide for forfeiture upon a termination for cause (collectively,
“Specified Accrued Benefits”); provided, for the avoidance of doubt, that
Executive’s right to receive or retain Specified Accrued Benefits following a
termination of employment for any reason is conditioned upon compliance with his
obligations under Section 8 of this Agreement and Section 8 of the Severance
Plan, and that if the Company should terminate Executive’s employment for Cause
on a basis that included a breach described in clause (VI) of the definition of
Cause as set forth in Appendix A of this Agreement, Executive will not be
entitled to receive or retain any Specified Accrued Benefits. The Company does
not waive any rights it may have for damages or for injunctive relief or any
rights it may have with respect to the forfeiture or recovery of compensation
under Section 8 of this Agreement or Section 8 of the Severance Plan, or
otherwise under applicable law.”
3.
Section 8(c) of the Employment Agreement is hereby amended by adding the
following sentence to the end thereof:

“An inadvertent breach by Executive of the confidentiality provisions of this
Section 8(c) or Section 8(c) of the Severance Plan that causes no material harm
to the business of the Company or its Subsidiaries shall not constitute a breach
of this Section 8(c) or Section 8(c) of the Severance Plan or serve as a basis
for a termination of Executive’s employment for Cause under clause (VI) of the
definition of Cause as set forth in Appendix A of this Agreement,
notwithstanding any inconsistent provision in any


-3-

--------------------------------------------------------------------------------





agreement, plan, program or arrangement, including without limitation the
Severance Plan.”
4.
Section 3(g) of the Employment Agreement is hereby amended to read in its
entirety as follows:

“(g) Policies and Fringe Benefits. Executive shall be bound by and comply with
all Company policies (including, without limitation, all codes of ethics and
business conduct) applicable to its executives generally or that include
Executive by reason of his position and responsibilities. Executive shall be
entitled to receive all such fringe benefits as the Company shall from time to
time make available to other executives generally (subject to the terms of any
applicable fringe benefit plan).”
5.
Section 17 of the Employment Agreement is hereby amended by adding the following
sentence to the end thereof:

“Notwithstanding the generality of the immediately preceding sentence, nothing
in this Section 17 or in the Severance Plan shall in any way limit or impair, or
result in any limitation or impairment of, Section 6(b) of this Agreement or the
last sentence of Section 8(c) of this Agreement, which shall control
notwithstanding any contrary or inconsistent provision in the Severance Plan or
any other plan, program, arrangement or agreement.”
6.
Exhibit A of the Employment Agreement is hereby amended to add the following
definitions as subsections (s) and (t), respectively, and the subsequent
lettering of the subsections of Exhibit A shall be adjusted accordingly (i.e.,
subsection (s) shall be re-lettered subsection (u) and subsection (t) shall be
re-lettered (v), etc.):

“(s) “SERP” means the Company’s Supplemental Executive Retirement Plan, as it
may be amended and including any successor.
(t) “Severance Plan” means the Company’s Executive Severance Plan as applicable
to Executive (i.e., for the avoidance of doubt, the Executive Severance Plan as
modified by the participation agreement with respect thereto between the Company
and Executive), all as it or they may be amended and including any successor.”
If you agree with the foregoing, please so indicate by signing the enclosed copy
of this letter agreement in the space indicated below and returning it to the
Company, whereupon this letter agreement will take immediate effect as of the
date first above written. This letter agreement shall constitute an agreement
under seal.




[Signature Page Follows]


-4-

--------------------------------------------------------------------------------







THE TJX COMPANIES, INC.
By: /s/ Ernie Herrman            
Name: Ernie Herrman
Title: Chief Executive Officer and President








EXECUTIVE:
/s/ Scott Goldenberg            
Name: Scott Goldenberg




    


    


-5-